Citation Nr: 0924754	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  05-12 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disorder.

2. Entitlement to a rating in excess of 30 percent for 
service connected gunshot wound residuals of the left 
forearm, with nerve injury and injury to Muscle  
Group V.

3. Entitlement to service connection for a left shoulder 
disorder, claimed as secondary to the service connected left 
forearm disability.


REPRESENTATION

Appellant represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1945 to March 
1947.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted an increased rating to 30 percent for a service 
connected left forearm disability (from October 15, 2004, the 
date the RO received the Veteran's claim), and denied service 
connection for a left shoulder disorder, a bilateral knee 
disorder, and a stomach disorder.  The RO issued a notice of 
the decision in February 2005, and the Veteran timely filed a 
Notice of Disagreement (NOD) in April 2005 as to the issues 
of an increased rating above 30 percent for the left forearm 
disability, and the denials of service connection for a 
bilateral knee disorder and a left shoulder disorder.  Also 
in April 2005 the RO provided a Statement of the Case (SOC), 
and the Veteran timely filed a substantive appeal as to these 
three issues.  The RO issued Supplemental Statements of the 
Case (SSOCs) in August 2005 and May 2006.  

The Veteran requested a Travel Board hearing on these 
matters, which was held in April 2008 where he presented as a 
witness before the undersigned Acting Veterans Law Judge.  A 
transcript of the hearing is of record.  In May 2008 the 
Board remanded the case to the Agency of Original 
Jurisdiction (AOJ) for additional development, to include 
providing complete and proper Veterans Claims Assistance Act 
(VCAA) notice; obtaining any outstanding treatment records 
from the VA Medical Centers in Dallas and Fort Worth, Texas, 
dated from October 2004 to the present; affording the Veteran 
VA orthopedic and neurological examinations in order to 
determine the current severity of his service connected left 
forearm and claimed left shoulder disorders; and 
readjudicating the claims thereafter.  The AOJ provided an 
SSOC in March 2009.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Board finds that the AOJ complied with the May 2008 
Remand directives as related to the issues of service 
connection for a bilateral knee disorder and entitlement to 
an increased rating for the service connected left forearm 
disability.  Therefore the Board may proceed with its review 
of the appeal as to these two issues.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) (noting Board's duty to "insure 
[the RO's] compliance" with the terms of its remand orders).

With respect to the third issue of entitlement to service 
connection for a left shoulder disorder, claimed as secondary 
to the service connected left forearm disability, the Board 
determines that the February 2009 VA examination is 
inadequate for the purposes of fully and fairly adjudicating 
this matter.  Therefore, this aspect of the appeal is 
REMANDED to the AOJ via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the Veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide or failed to provide in a timely 
fashion, no prejudice to the Veteran has resulted.

2.	The Veteran's service treatment records are negative of 
any complaints of, treatment for, or a diagnosis of a 
bilateral knee injury or disorder; the post-service record 
does not contain a competent medical opinion that suggests 
that any causal link exists between a claimed bilateral 
knee disorder and the Veteran's period of active service 
or any incident thereof, to include the alleged in-service 
falls. 

3.	The Veteran's service connected residuals of a gunshot 
wound to the left forearm is manifested by pain, numbness, 
weakness, and some limitation of motion, but it is not 
manifested by forearm limitation of flexion to 45 degrees 
or less, or by extension limited to 110 degrees or 
greater.


CONCLUSIONS OF LAW

1.	Service connection for a bilateral knee disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).

2.	A rating in excess of 30 percent for service connected 
gunshot wound residuals of the left forearm, with nerve 
injury and injury to Muscle Group V, is not warranted.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.55, 4.56, 4.71a, Diagnostic Codes 5206 & 
5207, 4.73, Diagnostic Code 5305, 4.118, Diagnostic Codes 
7802, 7804, 7805, 4.124a, Diagnostic Code 8514 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The 
VCAA provisions include an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist a veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify a veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2008 and December 2008 letters sent to the Veteran by the AOJ 
adequately apprised him of the information and evidence 
needed to substantiate the claims; as to the information VA 
failed to provide in a timely fashion, no prejudice to the 
Veteran resulted or has been alleged.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23,353, 23,354 
(Apr. 30, 2008).  

Additionally, during the pendency of this appeal, the Court 
of Appeals for Veterans' Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id., at 486.  This notice must also inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from zero percent to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life; and (4) notification of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  

The July 2008 and December 2008 letters from the AOJ satisfy 
these mandates.  The July 2008 letter apprised the Veteran of 
the type of evidence needed to support his increased rating 
claim, namely, proof that his service connected disability 
had increased in severity.  The December 2008 letter 
similarly informed the Veteran about the type of evidence 
needed to support his service connection claim, namely, proof 
of:  (a) an injury in military service or disease that began 
in or was made worse during military service, or an event in 
service causing injury or disease; (b) a current physical or 
mental disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  The 
July 2008 correspondence further provided the Veteran with 
the applicable Diagnostic Code 5305 for muscle injuries, 
informed him about how VA calculates disability ratings and 
effective dates, and additionally conveyed that he could 
supply lay statements and other evidence about the impact of 
his service connected left forearm disability on his 
employment and daily life, as contemplated by Vazquez-Flores.  
The December 2008 letter also apprised the Veteran about the 
manner in which VA calculates disability ratings and assigns 
effective dates in accordance with Dingess.  Both 
correspondences clearly disclosed VA's duty to obtain certain 
evidence for the Veteran, such as medical records, employment 
records and records held by any Federal agency, provided 
consent is given and enough information is supplied to enable 
their attainment.  These letters also made clear that 
although VA could assist the Veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  These letters additionally 
apprised the Veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claims.  Although not required to do so, each letter also 
asked the Veteran to provide VA with any other supporting 
evidence or information that he had.  The Board thus finds 
that the Veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the 
February 2005 RO decision that is the subject of this appeal 
in its July 2008 or December 2008 letters.  The Veteran has 
not alleged that this timing error prejudiced him, see 
Shinseki v. Sanders, --S.Ct.--, 2009 WL 1045952, at *7, *9 
(holding that the applicable statute (38 U.S.C. § 7261(b)(2)) 
"requires the Veterans Court to apply the same kind of 
'harmless-error' rule that courts ordinarily apply in civil 
cases," and further noting that "the party that seeks to 
have a judgment set aside because of an erroneous ruling 
carries the burden of showing that prejudice resulted."  
(internal quotation marks omitted)), and the Board 
additionally determines that notwithstanding the belated 
notice, the AOJ cured the defect by providing this complete 
VCAA notice together with readjudication of the claims, as 
demonstrated by the March 2009 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating a claim in the form of an SOC to cure a timing 
of notification defect).  The Veteran thus was not prejudiced 
by any defect in timing of the notice, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [his or her] claim. . . ."  
Mayfield, 19 Vet. App. at 128.  
  
b. Duty to Assist
VA also has a duty to assist a veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
. . . claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or 
obtaining medical opinions when such are necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) 
(setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive multiple VA examinations, the most recent of which 
occurred in February 2009, that have been thorough in nature 
and adequate for the purpose of deciding the increased rating 
claim.  

As for the service connection claim for the bilateral knee 
disorder, the RO elected not to schedule the Veteran for an 
examination, apparently because it did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 
38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 
C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of a veteran), 
there is "(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
otherwise insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these four elements results in a 
necessary medical examination or opinion; a negative response 
to any one element means that the Secretary need not provide 
such an examination or solicit such an opinion.  See 
McLendon, supra; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4).  

In the instant case, and as explained in greater detail 
below, the evidence of record does not reveal that the 
Veteran has a current bilateral knee disability that may be 
attributable to an in-service injury, and his service 
treatment records are negative as to any such malady or 
injury.  Given the number of years that have elapsed since 
service separation, and the lack of medical evidence that 
some causal nexus might exist between a claimed bilateral 
knee disorder and the period of active service, the Board 
concludes that VA has no duty to provide an examination or 
medical opinion with regard to this issue.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra; see also, 
e.g., Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).

The Board thus finds that the medical evidence of record is 
sufficient to resolve this appeal, and the VA has no further 
duty to provide an examination or opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, 419 F.3d at 1318; Coburn, 19 Vet. App. at 431.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability").  

Turning to the "incurrence in or aggravation by service" 
prong, the Court has expressed that "[s]ervice connection 
for VA disability compensation . . . will be awarded to a 
veteran who served on active duty during a period of war . . 
. for any disease or injury that was incurred in or 
aggravated by" such service.  Caluza, 7 Vet. App. at 505.  
VA may grant service connection, despite a diagnosis after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the veteran incurred the disease 
during service.  See 38 C.F.R. § 3.303(d); accord Caluza, 
supra ("When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
'incurred' during the veteran's service, or by evidence that 
a presumption period applied").  

With respect to the "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board observes that where, as here, "there 
is no clearly expressed intent [by a veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to disabilities resulting from a muscle injury, 
38 C.F.R. § 4.73, Diagnostic Codes 5301 through 5329 set 
forth the pertinent rating criteria and §§ 4.55 and 4.56 
provide guidance in the evaluation of such disabilities.  38 
C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Codes 5301-5329 
(2008).  In the instant case, turning to the applicable 
regulation, 38 C.F.R. § 4.73, Diagnostic Code 5305, which 
sets forth the rating criteria for Muscle Group V (elbow 
supination), the Board notes that this Code provides for a 
maximum rating of 30 percent evaluation for a severe 
disability of the non-dominant elbow, of which the Veteran is 
already in receipt.  38 C.F.R. § 4.73, Diagnostic Code 5305 
(2008).  (As stated by the Veteran during the April 2008 
Travel Board hearing, he is right handed and that his left 
arm is his non-dominant one.  T. at 3.)

Because the Veteran already is in receipt of the highest 
allowable evaluation under this Code, the Board must look to 
other relevant Diagnostic Codes to determine whether it is 
possible to award an increased rating.  The assignment of a 
particular Diagnostic Code is "completely dependent on the 
facts of a particular case," and one Diagnostic Code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 
532, 538 (1993), see Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).  In addition, when a veteran has separate and 
distinct manifestations attributable to a single injury, he 
may receive additional compensation for such manifestations 
under separate Diagnostic Codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  Thus, the Board must consider the 
propriety of assigning both a higher rating and additional, 
separate ratings under other Diagnostic Codes, to include 
those Codes governing limitation of motion and scarring.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The Board 
parenthetically notes that, according to 38 C.F.R. § 4.55(a), 
VA may not combine a muscle injury rating with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a).

Limitation of Motion (Increased Rating)
Turning to the regulations governing limitation of motion of 
the elbow and arm, the Board notes that 38 C.F.R. § 4.71a and 
accompanying Diagnostic Codes set forth the relevant rating 
criteria.  As the Veteran currently is in receipt of a 30 
percent rating for his left forearm muscular disorder, the 
Board will review the other relevant Diagnostic Codes for 
limitation of motion that could provide for a rating in 
excess of 30 percent for such impairment of the minor (non-
dominant) upper extremity.  

Under Diagnostic Code 5206, limitation of flexion of the 
minor forearm to 45 degrees or less will warrant a maximum 
evaluation of 40 percent, while under Diagnostic Code 5207, 
limitation of minor forearm extension to 110 degrees more 
would warrant a maximum evaluation of 40 percent.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5206, 5207.  The 
consideration of these rating codes is discussed further 
below.  

Other Diagnostic Codes relating to impairment of the arm, 
elbow and forearm (i.e., Diagnostic Codes  5201, 5205 and 
5208 through 5213) either do not involve the area affected or 
provide for maximum evaluations of 30 percent, of which the 
Veteran is already in receipt.  Therefore the Board need not 
address these Codes  

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Scars & Nerve Impairment (Additional, Separate Ratings)
At the time the Veteran filed his increased rating claim in 
October 2004 (and effective from August 30, 2002), pertinent 
Diagnostic Codes of 38 C.F.R § 4.118 have provided as 
follows:  For a scar, other than on the head, face and neck, 
which was superficial and did not cause a limitation of 
motion, a veteran would receive a maximum 10 percent 
evaluation if it covered an area of 144 square inches or 
greater under Diagnostic Code 7802.  Pursuant to Diagnostic 
Code 7804, a veteran would garner a maximum 10 percent rating 
for a superficial scar that was painful on examination.  The 
regulation defines a "superficial scar" as one that was not 
associated with underlying soft tissue damage.  38 C.F.R § 
4.118, Diagnostic Codes 7802, Note (2) & 7804, Note (1) 
(2008).  Under Diagnostic Code 7805, other scars should be 
rated on limitation of function of the affected part.  38 
C.F.R § 4.118, Diagnostic Code 7805 (2008).  

The Board also notes that an additional, separate rating for 
the documented and diagnosed radial nerve impairment caused 
by the Veteran's left forearm gunshot wound is not 
appropriate in the instant case.  See 38 C.F.R. § 4.55(a).  
This is because the radial nerve disorder, with attendant 
weakness and numbness of the left upper extremity, impacts 
"the same body part" as the gunshot wound, namely the left 
upper extremity, and does not "affect entirely different 
functions."  38 C.F.R. § 4.55(a); see Bierman v. Brown, 6 
Vet. App. 125, 130 (1994) (citing to § 4.55 and noting that 
"in several instances, the Schedule contains express 
prohibitions against awarding separate ratings for closely 
associated functions").  An examination of the controlling 
Diagnostic Code for radial nerve impairment, 38 C.F.R. § 
4.124a, Diagnostic Code 8514, demonstrates that this nerve 
impacts the hands, wrist and fingers, as well as the elbow 
and grip ability, which the rating factors for Muscle Group V 
impairment, 38 C.F.R. § 4.73, Diagnostic Code 5305, already 
contemplate.  In addition, as noted by 38 C.F.R. § 4.56(c), 
which sets forth the governing principles in the evaluation 
of muscle injuries, "[f]or VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement."  
Therefore, the Board determines that a separate evaluation 
for the radial nerve impairment is not for application.  

c. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, supra, at 509.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Id.  In addition, "[w]here 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.  

d. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

III. Analysis 

a. Factual Background
As reflected in the Veteran's April 1945 Report of Physical 
Examination for Induction, he received a normal clinical 
assessment, without any notation of a bilateral knee malady.  
Similarly, in his February 1947 Report of Physical 
Examination for Separation, the examiner made no notation of 
any bilateral knee abnormality.  

A post-service, September 1947 VA medical record notes that 
the Veteran had a gunshot wound, but that he maintained a 
steady gait.  No mention was made of any in-service knee 
problem or injury.  Again in June 1955, a medical examiner 
assessed the Veteran's gait and posture as fully normal.

Almost 40 years later, in January 1993, the Veteran 
complained of a right knee discomfort.  It was sore to touch 
because he had fallen in June.  It was noted that he had 
arthritis of the knees and other areas of the body, such as 
the shoulders, hands and elbows.  In October 2004, the 
Veteran ambulated without weakness or difficulty.  

In November 2004, the Veteran underwent a VA examination.  At 
this time, the clinician did not review the claims file.  The 
Veteran indicated that he had regained most forearm range of 
motion, with periodic pain in the left arm extending from the 
elbow to the hand.  He did not report having flares or 
additional limitation with repetitive motion, and he conveyed 
that he had retired in 1991 because of other medical 
conditions.  A physical examination revealed a 6 centimeter 
scar on the volar surface of the left forearm.  It was healed 
and non-tender.  The left elbow had active flexion to 50 
degrees with pain, and inactive flexion to 90 degrees.  He 
lacked five degrees of extension, and he exhibited 45 degrees 
of pronation and supination each.  He had no pinprick loss of 
sensation to the forearm or the hand.  The Veteran could flex 
the metacarpal phalangeal joint to 90 degrees with 45 degrees 
flexion of the distal.  He exhibited full extension of the 
fingers, and his ulnar, radicular and median nerves were 
intact.  The examiner offered the impression that the Veteran 
had decreased range of motion of the left forearm, without 
foreign bodies in the soft tissues.  The clinician also 
offered a June 2005 Addendum, where he stated that he had 
reviewed the claims file and concluded that no change in the 
prior opinion was warranted based on the evidence in the 
file.  

The Veteran participated in a Decision Review Officer (DRO) 
hearing in July 2005 where he and his wife presented as 
witnesses.  He noted that his left forearm and left shoulder 
hurt most of the time, and reported that objects tended to 
slip out of his hand.  DRO Hearing Transcript at 2-3.  His 
left elbow also caused pain, but he did not receive any 
medical treatment for it, rather he simply massaged the arm 
and elbow himself or took pain medicine.  DRO Hearing 
Transcript at 2-3, 5.  The Veteran was not currently 
employed, but he used to drive a forklift.  DRO Hearing 
Transcript at 4-5.  The Veteran affirmed that he was right 
handed, and conveyed that he could not hold much in the left 
hand, and that he could not keep a grip with this hand.  DRO 
Hearing Transcript at 6-7.  He also maintained that he 
experienced numbness in the forearm.  DRO Hearing Transcript 
at 8.  

As for his claimed bilateral knee disorder, the Veteran 
conveyed that he fell on rocks multiple times during service, 
which he believed injured his knees.  DRO Hearing Transcript 
at 9, 10.  He indicated that he received no current treatment 
for the knees, and that no physicians had examined his knees.  
DRO Hearing Transcript at 10.  He never sought or received 
medical treatment for the knees during service, or 
thereafter, although he reported having a recent X-ray of the 
knee.  DRO Hearing Transcript at 11.  He found it difficult 
to walk.  DRO Hearing Transcript at 10.  

Thereafter, in February 2006 the Veteran underwent yet 
another VA examination; the clinician reviewed the claims 
file.  At this time, the Veteran stated that he had 
experienced left arm weakness ever since his in-service 
gunshot wound, and that the weakness had worsened over time.  
He did not have daily left elbow pain, but did only 
occasionally when lifting a heavy object.  He denied feeling 
numbness in the left arm, but noted that he had difficulty 
holding such heavy items as a hammer.  The Veteran had no 
difficulty holding lighter objects, such as forks and knives.  
He did not complain of having chronic pain or numbness, and 
he used no assistive devices for the left arm or left elbow.  
He had no occupation, and his left forearm disability did not 
interfere with his activities of daily living, save for the 
fact that he could not perform heavy lifting.  He had no 
other additional limitations with repetitive use and no 
flare-ups.  

The clinician noted that a November 2004 X-ray showed 
degenerative changes in the left elbow joint, and a physical 
examination of the gunshot wound areas revealed the 
following:  a 6 centimeter (cm) scar on the left forearm 
volar surface, which appeared well-healed, with good texture 
and adherence.  This area appeared negative for keloid 
formation, elevation, depression, breakdowns or ulcerations 
of the scar, and the Veteran had no limitations of 
functioning because of the scar.  No underlying tissue was 
involved.  An examination of the second scar (exit wound) 
revealed a 1/2 cm by 1/4 cm well-healed scar, with good texture 
and adherence.  It was non-tender without keloid features.  
This scar, too, had no elevation or depression, and did not 
impose a limit of function.  There were no breakdowns or 
ulcerations, and no underlying tissue was involved.

The examiner observed that the Veteran had upper left 
extremity weakness, and good pin-prick sensation throughout 
the entire left arm.  He also had good muscle tone, without 
any muscle atrophy at this time.  The Veteran also was 
negative for muscle spasms, and his muscle groups appeared 
normal.

Range of motion testing of the left elbow revealed flexion 
from zero degrees to 50 degrees with pain developing at 50 
degrees minus 90 degrees; pronation of zero degrees to 45 
degrees with pain at 45 degrees minus 35 degrees; and 
supination from zero degrees to 50 degrees with pain at 50 
degrees minus 35 degrees.  The examiner did not observe any 
weakness, fatigue, incoordination on active range of motion 
testing of the left elbow, and the Veteran had equal deep 
tendon reflexes bilaterally.  The clinician characterized the 
Veteran's disability as moderate.

A December 2004 VA medical record notes that the Veteran had 
episodes of falling, where he lost his balance.  He 
complained of pain in the knees, hips and neck.  X-rays 
performed at that time showed no evidence of fracture to the 
knees.

At his April 2008 Travel Board hearing, the Veteran 
acknowledged that 30 percent represented the maximum 
schedular evaluation for his service connected left forearm 
disability, and he further affirmed that he wished to seek 
consideration of an increased rating on an extraschedular 
basis.  Board Hearing Transcript at 3, 7.  He noted that his 
left arm feels shaky and had worsened.  Board Hearing 
Transcript at 3-4.  Although he noted that he had not 
received recent treatment for the left forearm, he did report 
feeling a loss of sensation and numbness in the left arm 
during the past 1.5 years.  Board Hearing Transcript at 5.  
He could not grasp with his thumb at all because it felt 
numb, and he experienced a loss of sensation in the left hand 
as well.  Board Hearing Transcript at 5-6.  The Veteran 
indicated his fear that at some point he will not be able to 
use his left arm at all, which would effectively mean that he 
would be one-armed.  Board Hearing Transcript at 13.

With respect to his service connection claim for a bilateral 
knee disability, the Veteran recalled that he ran and fell on 
rocks multiple times while in service during training.  Board 
Hearing Transcript at 10-11.  He affirmed that he did not 
seek or receive treatment for these falls, and did not 
mention any knee problems on service discharge.  Board 
Hearing Transcript at 11.  The Veteran further conveyed that 
he has not said much to current doctors about his knees.  
Board Hearing Transcript at 11.  

As noted in a July 2008 VA medical record, the Veteran 
complained of left shoulder pain and left upper extremity 
numbness with pain.  Range of motion was recorded at this 
time as follows: flexion - moderate loss; abduction - 
major/moderate loss; external rotation - moderate loss.  On 
resistance, the Veteran had weak, but painless flexion; weak 
abduction with discomfort; as well as weak, painless 
bilateral rotation.  He reported that he did not want to use 
his left upper extremity.  

Again in February 2009 the Veteran underwent a VA 
examination; the clinician reviewed the claims file and noted 
that the Veteran was right-hand dominant.  At this time, the 
Veteran complained of continued weakness in his left hand 
grip with intermittent sensory loss as well as weakness in 
the dorsiflexion of the left wrist.  He experienced pain in 
the entire left arm up to the shoulder and anterior chest, as 
well as numbness.  He denied having flares of pain or using 
assistive devices or braces.  The examiner noted that the 
Veteran was currently retired, but not due to a radial nerve 
injury.  He could perform his activities of daily living.  

A physical examination of the left arm revealed that left 
upper extremity sensation remained intact on sharp and dull 
testing.  He was negative for biceps reflex on the left but 
had +1 triceps reflex.  The clinician observed no atrophy to 
the hand or forearm, but he did have weakness on grip and 
dorsiflexion of the left wrist (at 4/5).  Range of motion 
testing of the left shoulder revealed abduction from zero 
degrees to 70 degrees; forward flexion from zero degrees to 
60 degrees; external rotation from zero degrees to 60 degrees 
and internal rotation from zero degrees to 50 degrees.  The 
Veteran exhibited pain at the extremes of all range of 
motion, and the examiner noted that "[t]here are no 
additional limitations following repetitive use, as there is 
no repetitive use.  There is no effect with flare-ups, as 
there are no flare-ups, and there is no effect of 
incoordination, fatigue, weakness, or lack of endurance on 
his joint function, as he was unable to actively do 
repetitive motion of his shoulder."  

Based on these data, the examiner concluded that the 
Veteran's "left forearm radial nerve palsy is due to his 
gunshot wound and is of moderate severity in nature."  

b. Discussion
The Board determines that the evidence of record weighs 
against the Veteran's service connection claim for a 
bilateral knee disability.  In particular, his service 
records are negative of any complaints of, treatment for, or 
diagnosis of a bilateral knee disorder, and on service 
discharge, he received a normal clinical evaluation without 
mention of any knee discomfort.  Such silence in the service 
record preponderates against the claim.  In addition, while 
the Board acknowledges the Veteran's own account that he fell 
on his knees multiple times during his period of active 
service, the medical evidence of record does not demonstrate 
or suggest that he has any current bilateral knee malady 
attributable to his period of active service.  Indeed, the 
Veteran himself testified that he has not received treatment 
for the claimed bilateral knee disorder, either during 
service or thereafter, and the medical evidence of record is 
negative of any suggestion that any such asserted disorder 
may be causally related to his period of active service or 
any incident thereof.  Additionally, the Veteran, as a 
layperson, is not competent to provide a medical diagnosis or 
a medical opinion about a purported etiology of the asserted 
bilateral knee malady.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996); Espititu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Thus, in the absence of favorable evidence to 
support the claim, service connection for a bilateral knee 
disorder must be denied.  

The Board also determines that the evidence preponderates 
against an increased rating in excess of 30 percent for the 
Veteran's service connected left forearm disability.  In 
particular, as noted above, this 30 percent evaluation 
represents the highest possible rating permitted under 38 
C.F.R. § 4.73, Diagnostic Code 5305, which governs impairment 
of Muscle Group V for the non-dominant arm.  Additionally, 
under the other applicable Diagnostic Codes, namely 
Diagnostic Codes 5206 and 5207, which set forth the criteria 
for limitation of motion and provide for maximum evaluations 
of 40 percent for minor upper extremity impairment, the Board 
finds that the evidence of record does not support an 
increased rating.  Specifically, on range of motion testing 
of the left arm, the Veteran did not exhibit limitation of 
flexion to 45 degrees or less, nor did he demonstrate 
limitation of extension to 110 degrees or more, as would be 
required for the increased rating under either of these 
Codes.  Instead, even when considering DeLuca criteria of 
pain, weakness, fatigue, incoordination, lack of endurance 
and the like, the Veteran still exhibited passive and active 
flexion to 50 degrees or more (as recorded during the 
November 2004 and February 2006 VA examinations), and he 
displayed only five degrees of limitation of motion on 
extension on testing in November 2004, which translates to 
roughly 140 degrees extension out of a possible 145 degrees 
extension representing normal.  See 38 C.F.R. § 4.71a, Plate 
I.  The Board also finds it persuasive that the February 
2006, July 2008 and February 2009 VA clinicians all expressly 
characterized the Veteran's left forearm disability as 
"moderate" or "of moderate severity," which would tend to 
indicate a middle-level impairment, rather than the highest 
level of disability contemplated by the applicable Diagnostic 
Codes pertaining to limitation of motion.  The Board 
therefore determines that the Veteran's left forearm 
impairment falls within the 30 percent rating criteria under 
either Diagnostic Code 5206 or 5207, and accordingly, the 
Board must deny an increased rating for the left forearm 
disability.

The medical evidence of record further does not reflect that 
the Veteran has scarring from the left forearm injury that 
would permit the award of a compensable rating under the 
applicable skin Diagnostic Codes.  The February 2006 VA 
examiner determined that the Veteran's gunshot wound scars 
appeared well-healed, non-tender and covered a total combined 
area of approximately 7cm, and the November 2004 examiner 
concluded the same.  The Veteran has not made any allegations 
to contradict these findings, and in the absence of an 
indication that his scars are deep, cause limitation of 
motion, are tender or painful, or cover an area of 144 square 
inches or more, a compensable evaluation is not warranted.   

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  See also Hupp v. Nicholson, 21 Vet. App. 342, 355 
(2007).  The Board finds that the evidence of record at this 
time does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1) (2007).  There has been no showing by the 
Veteran that his service-connected left forearm disability 
has necessitated frequent hospitalizations beyond that 
contemplated by the rating schedule or has caused a marked 
interference with employment (given that the Veteran 
currently is not employed and has not been since 1991), or 
other such factors.  While the Board acknowledges the 
Veteran's apparent dissatisfaction with the current 30 
percent evaluation, it determines that the schedular rating 
criteria embodied in the applicable Diagnostic Codes 
adequately contemplate his level of impairment.  In the 
absence of pertinent factors that would support referral for 
an extraschedular evaluation, the Board finds that the 
criteria for submission for assignment of such a rating for 
his left forearm disability pursuant to 38 C.F.R. § 
3.321(b)(1) are not satisfied at this time.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

IV. Conclusion 
For the reasons stated above, the Board finds that service 
connection for a bilateral knee disorder and an increased 
rating for the Veteran's service connected left forearm 
disability are not warranted.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  


ORDER

Service connection for a bilateral knee disorder is denied.

An increased rating in excess of 30 percent for service 
connected gunshot wound residuals of the left forearm, with 
nerve injury and injury to Muscle Group V, is denied.


REMAND

The Board finds that additional development is warranted to 
address the merits of the Veteran's claim for service 
connection for a left shoulder disorder.  38 C.F.R. § 19.9 
(2008).  Specifically, the Board notes that the February 2009 
VA examiner acknowledged that he was charged with the task of 
rendering "an opinion regarding individual unemployability 
and whether or not his left shoulder condition is related to 
his left forearm disability."  (Emphasis added).  The 
clinician then opined, without much in the way of supporting 
explanation, that the  Veteran's "left shoulder disability 
is adhesive capsulitis and is completely unrelated and a 
separate issue from his left forearm radial nerve injury."  
(Emphasis added).  While on its face, this opinion appears to 
reflect the view that the Veteran's service connected left 
forearm disability apparently did not cause the left shoulder 
disorder, the language used does not, in the Board's view, 
adequately address or resolve the issue of whether the 
service connected disability, as likely as not, may have 
aggravated or worsened the Veteran's diagnosed left shoulder 
disorder.  The Board therefore, is left to question whether 
and to what extent such aggravation may have occurred.  
Further adding to this uncertainty is the June 2008 VA 
medical notation that the Veteran's left upper extremity 
caused impaired range of motion of the left shoulder.  
Accordingly, in order to fully and fairly adjudicate this 
claim, the Board must remand this issue for clarification by 
the February 2009 VA examiner about the aggravation issue.  

Accordingly, the case is remanded for the following action:

1. The AOJ must obtain an Addendum from 
the February 2009 examiner who performed 
the VA examination (Don Roth, PA-C), and 
request that he specifically answer the 
following question:

Is it at least as likely as 
not, i.e., at least a 50 
percent or greater 
probability, that the 
Veteran's left shoulder 
disability, diagnosed as left 
shoulder adhesive capsulitis, 
has been aggravated by his 
service connected left 
forearm disability?  

Additionally, the examiner is 
requested to provide a 
supporting rationale for the 
opinion previously expressed 
that the Veteran's "left 
shoulder disability is 
adhesive capsulitis and is 
completely unrelated and a 
separate issue from his left 
forearm radial nerve 
injury."  

The clinician is advised that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  A 
complete rationale should be provided for 
any opinion expressed, with reference to 
evidence in the record, medical 
principles, medical literature, and the 
like.

2. Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AOJ must 
readjudicate the Veteran's claim.  If the 
claim remains denied, the AOJ should 
issue an appropriate SSOC and provide an 
opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


